      Case 3:20-cv-00714-KM Document 14 Filed 12/02/20 Page 1 of 1




               UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

ASHLEY MARIA GASH!,                     NO. 3:20-cv-00714-KM
            Plaintiff,

     - v-
                                        (MEHALCHICK, M.J.)
ANDREW SAUL,
Commissioner
of Social Security,
                  Defendant.            [FILED VIA ECF]

                                   ORDER

     AND NOW, this       Q}7J._,    day of   t:lC(l'hhc'Jr    , 2020, upon

consideration of the Defendant's Uncontested Motion for Remand, it is

hereby ORDERED that said motion is GRANTED and this action is

remanded to the Commissioner under sentence four of 42 U.S.C.

§ 405(g) for further administrative proceedings.

                                        BY THE COURT:



                                        KAROLINE MEHALCHICK
                                        U.S. MAGISTRATE JUDGE
